 

IN THE UNITED STATES DISTRICT COURTS
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MOHAMMAD SOHAIL SALEEM 3 No. 3:17-CV-1122
Petitioner, 3
VS. 3
MARK GARMAN SUPERINTENDENT, ; MOTION 60 (B)
S.C.I., ROCKVIEW, et. al.,
Respondents, 3

INDEPENDENT ACTION UNDER RULE 60 (B)
SEEKING RELIEF FROM A “FINAL JUDGEMENT, ORDER"
PURSUANT TO FED.R.CIV.P. 60 (B) (3)(4)(6) .

TO THE HONORABLE JUDGE(S) OF THE ABOVE SAID COURT;

NOW COMES, Mohammad Sohail Saleem, (Mr. Saleem"), Pro-Se,
Petitioner, in the above captioned matter, who files this motion
seeking relief from a “final judgement or order" and prays this
Honorable District Court to reopen original Habeas Corpus Petition
or alter the final judgement of Habeas Corpus Petition, pursuant to
Fraud, Misrepresentation, or Misconduct by an Opposing Party, a
Void Judgement, Extraordinary Circumstances of Miscarriage of
Justice, where without such relief, an extreme and unexpected
hardship would occur.
PARTIES

1. Petitioner, Mr. Saleem, is a competent individual who is
currently incarcerated at the State Correctional Institution at
Camp Hill, (S.C.I., Camp Hill), located at 2500 Lisbun Road, Camp
Hi1LL, PA 17001.

2. Respondent, Superintendent Mark Garman, (Mr. Garman), who
is employed as Facility Superintendent, at the State Correctional
Institution at Rockview, Located at 1 Reckview Place, Bellefonte,
PA 16823, a division of the Department of Corrections, (D.0.C.),
whose headquarters is located at 1920 Technology Parkway,
Mechanicsburg, PA 17050. Mr. Garman presently represented by the
District Attorney's Office of the Lebanon County, 400 South Eighth
(8th) Street, Lebanon, PA 17042.

RELEVANT PROCEDURAL POSTURE

3. On March 21, 2014, Mr. Saleem was charges with various
charges, and On April 21, 2015, Mr. Saleem, entered a Negociated
Guilty Plea to three counts of indecent assault, a misdemeanor of
second degree, with the agreement that “Commonwealth has no
objection to immediate deportation in your particular
circumstances”.

4. Mr. Saleem was sentenced to a consecutive term of nine (9)
months to four (4) years, on two counts, along with three (3)
months to two (2) years, creating an aggregate term of twenty one
(21) months to ten (10) years.

>» On September 1, 2015, Mr. Saleem filed a P.C.R.A. Petition
with the Lebanon County, Court of Common Pleas. Mr. Saleem's
P.C.ReA., was ultimately denied on March 26, 2016. Mr. Saleem filed
an appeal to Superior Court of Pennsylvania. The Superior Court
affirmed the order of the Lower Court.
6. On April 6, 2017, Mr. Saleem filed a second P.C.R.A.
Petition, which was denied on June 16, 2017. Mr. Saleem filed an
appeal to the Superior Court of Pennsylvania. On May 1, 2018, the
Superior Court of Pennsylvania affirmed the decision.

7. On June 26, 2017, Mr. Saleem filed a Petition for Writ of
Habeas Corpus, with the United States District Courts for the
Middle District. After review, the Honorable Robert D. Mariani
denied, Mr. Saleem's request for Habeas Corpus Relief on December
ti, 2019.

8. A timely Notice of Appeal was filed te the the United
States Gourts of Appeals for the Third Circuit, which was denied on
August 20, 2020. A Petition for Rehearing was filed in the matter.

The Petition for rehearing was denied on or around December 5,
2020.

9. Multiple post-conviction proceedings were commenced, in
addition to P.C.R.A. Petitions.

STANDARD OF REVIEW
10. Ae Rule 60 (b)

"Rule 60(b) allows a party to seek relief from a final
judgement, and request reopening of his case, under a Limited set
of circumstances including fraud, mistake, and newly discover
evidence." Gonzalez V. Crosby, 545 U.S. 524, 528, 125 S. Ct. 2641,
162 L. Ed. 2d 480 (2005). The Rule provides;

Grounds for Relief from a Final Judgement, Order, or
Proceeding. On motion and just terms, the court may review a party
or its legal representative from a final judgement, order, or
proceeding for the following reasons;

(1) mistake, inadvertence, surprise, or excusable neglect;

(2) newly discovered evidence that, with reasonable diligence,
could not have been discovered in time to move for a new trial
under Rule 59(b);
(3) fraud (whether previously called intrinsic or extrinsic),
misrepresentation, or misconduct by an opposing party;

(4) the judgement is void;

(5) the judgement has been satisfied, released, or discharged;
it is based on an earlier judgement that has been reversed or
vacated; or applying it projectively in no longer (2014 U.S.
Dist. LEXIS 12) equitable; or

(6) any other person that justified relief. Fed R. Civ. P.
60(b). “Rule 60(b)(6)... permits reopening when the movant
shows ‘any... reason justifying relief from the operation of
the judgement' other than the more specific circumstances set
out in Rule 60(b)(1)-(5)."

A “movant seeking relief under Rule 60(b)(6) [must] show
‘extraordinary circumstances’ justifying the reopening of a
Final judgement." Gonzalez, 545 U.S. at B35,

"It is available where the party seeking relief demonstrate
that ‘extreme’ and ‘unexpected’ hardship will result absent
such relief." Jackson v. Danberg, 656 F.3d 157, 165-66 (3rd
Cir. 2011)

ii. B. Rule 60 (d)(3)

In 2005, the Third Circuit Court of Appeals explained the

standard to be applied to a motion to set aside judgement pursuant
to Rule 60(d)(3) as follows;

Actions for fraud upon the court are so rare that this Court
has not previously has the occasion to articulate a legal
definition of the concept. The concept of fraud upon the court
chailanges the very principle upon which our judicial system
is based; the finality of a judgement. The presumption against
the reopening of a case that has gone through the appellate
process all the way to the United States Supreme Court and
reached final judgement must be not just a high hurdle to
climb but a steep cliff-face (2014 U.S. Dist. LEXIS 14) to
scale.

12. G. Suecessive Habeas Petitions.

“TA] Rule 60(b) motion that seeks to revisit the federal
court's denial on the merits of a claim for relief should be
treated as a successive habeas petition. "Gonzalez, 545 U.S.
at 534. If a petitioner seeks to relitigate Issues previous
decided by the district courts on habeas review or to pose new
claims that would have been cognizable on federal review, his
Rule 60(b) motion will constitute a successive habeas
petition. United States v. Medina, 2006 U.S. Dist. LEXIS
87936, *19 (E.D. Pa. 2000)
LEGAL AUGUMENT

13. Rule 60 (B)(3)
Fraud, Misrepresentation or Misconduct by an Opposing Party

It is contention of Mr. Saleem, that there are evidences of
the District Attorney's Office has abuse discretion and
intentionally interfere with his immediate deportation. District
Attorney's Office commit intentional fraud, misrepresentation or
misconduct by filing the Writ of Habeas Corpus Ad Prosequendum
("weitten request for temporary borrowing"), on June 10, 2015. This
Writ was filed knowingly and purposely, in bad faith that there is
court appearance scheduled on June 16, 2015. Honorable John C.
Tylwalk, sign this faulty Writ, without verifying that if there is
any court hearing scheduled for the June 16, 2015?

(See Exhibit "A")

i4. Mr. Saleem contends that Commonwealth of Pennsylvania has
violate his due process and constitutional rights when Mr. Saleem
was borrowed from ICE custody by filing a false document (Writ of
Habeas Corpus Ad Prosequendum). Such filing is voidable, whether it
was filed by the District Attorney or an agent of Commonwealth. The
Writ of Habeas Corpus Ad Prosequendum, was filed, requiring Mr.
Saleem to appear for charges which were pending before the Court of
Common Pleas of Lebanon County, yet no such charges were pending.
Further, no hearing was ever held on June 16, 2015 at 8:30 A.M. or
ever held at all. (See Exhibit A")

i5. District Attorney's Office was intellectually dishonest
and their acts does not stack-up against the facts and build the
wall on sand by providing false information in the Writ of Habeas
Corpus Ad Presequendum. The elements of honesty was replaced with
intentional fraud, that there is a “scheduled court appearance".
These very actions, prevent Mr. Saleem from his deportation, when
Mr. Saleem was not returned to custody of the Federal Government
Authorities or Immigration and Customs Enforcement ("ICE"), instead
he was entered in to the custody of the Pennsylvania Department of
Corrections, (DOC) on June 25, 2015.

16. It is Mr. Saleem's content that in the instant matter,
there are clear and obvious facts of abuse discretion, when Mr.
Saleem was prevented by the Lebancn County District Attorney's
Office from proceeding to Pakistan, as required by the negociated
plea agreement. Within Notes of Testimony the Honorable Robert J.
Eby, Senior Judge, over Mr. Saleem's matter, accepted the
Negociated Plea Agreement that "Commonwealth has no objection to
immediate deportation in your particular circumstances."

(N.T. Plea Hearing, April 21, 2015, 2 : 23-25; See Exhibit "B")

i7. FALSE INFORMATION TO TRIAL ATTORNEY

On June 10, 2015, around same day or time when the faulty Writ
of Habeas Corpus Ad Prosequendum, was filed, knowingly and
purposely, in a bad faith and with false information was provided
under oath. District Attorney's Office did not stop there, and
commit ancther fraud, misrepresentation, or misconduct, and
contacted trial attorney, Mr. Warner, to further cover-up the wrong
doings. District Attorney's Office lied once again, that somehow a
congressman (anonymous) has involved and ICE is reconsidering Mr.
Saleem's deportation status. District Attorney's Office was morally
dishonest and abuse discretion by proving false information to Mr.
Warner. There is no facts or evidence that any congressman has ever
involved or ICE ever has delayed the deportation process. On June
10, 2015, (on or about same day), Mc. Warner wrote a letter with
the information provided by the District Attorney's Office.

(See Exhibit 'c")

18. District Attorney's Office knew better, but didn't do
better, when inform Mr. Warner that there is congressman involve or
ICE is reconsidering Mr. Saleem's deportation. The absolute
evidence shows that District Attorney's Office intentionally
involved in the scam and was aware of what wrong doings exactly,
what they were doing. Fact of the matter is that District
Attorney's Office did not care for noble duty and did not use the
power honestly and justly. It was in knowledge of District
Attorney's Office that airline ticket has been purchased and U.S.
Marshals has been assigned for the purpose of deportation. Further, «
Me. Saleem’s passport was turned over to ICE by the Commonwealth.
(See Exhibit "Dp"

19. District Attorney's Office use all the tactics te hide
the facts and impese everything illegal by abusing discretion,
involve in continue outrage lies, did not stop after one lie. New
question is, if a congressman was involved, why the Writ of Habeas
Corpus Ad Prosequendum, was filed with different, yet another false
information?

Or why it was not told to Mr. Warner that there is a scheduled
court appearance on June 16, 2015? (as was provided in the Writ).
District Attorney's Office never explained that what clause of law
has give the office authority to provide this false information?

20. FALSE INFORMATION BY THE DISTRICT ATTORNEY'S OFFICE
TO MR. SALEEM'S WIFE

District Attorney's Office again, purposely choose to twist
and trash rather than, respect the Law. After already abusing
discretion, committing intentional fraud, this office further
involves in another scam, when sometimes after June 10, 2015, Mr.
Saleem's wife called District Attorney's Office and inquired that;
“Why Mc. Saleem is back in Lebanon County, while he was going to be
deported?" Mec. Saleem's wife further told District Attorney's
Office that he must have to leave soon since, her mother (Mr.
Saleem's mother-in-law), is on death-bed. And her son also have
severe autism, and all the family waiting for deportation. District
Attorney's Office abuse discretion once more, and prefer to lie
over truth, even after Mr. Saleem's wife indicate that there is
something wrong, saying that "Mr. Saleem is in Lebanon County to
sign some paperwork and needing parole number."
21. MISREPRESENTATION AND MISCONDUCT AT THE PCRA HEARING

On March 26, 20160, on the time of PCRA hearing when Honorable
Beadford H. Charles, contribute his opinion;

COURT: "ee and after that the Commonwealth would not
affirmatively stand in the way of deportation. There is no
evidence in this case that anyone at the District Attorney's
Office affirmatively took steps to prevent deportation. As I
am sitting here vight now I don’t know why the federal
government choose not to deport him. I don't know, but they
did. That is their choice. But there is no evidence that the
District Attorney's Office played any role at all in that
process. Had the District Attorney's Office stepped forward
and affirmatively went to the federal government and said, do
not deport him, then that would have been a violation of the
plea agreement. There is no evidence that that occurred. There
is no evidence that that occurred."

(N.T. PCRA Hearing, March 26, 2016, 39 : 10-25; See Exhibit "“E”)

22. The time of PCRA hearing, Jared Hinsey, ADA and Megan
Ryland-Tanner ADA were present in the courtroom. Both of the
officials were aware of that a Writ of Habeas Corpus Ad
Perosequendum has been filed by their Office. Both of the officials
under oath has duty to protect and promote the law, but instead
they choose to fantasize fraud, misrepresentation and misconduct by
hindering the facts about the Writ. None of the officials indicate
that who file the Writ? or federal government was not cause for
interference in the deportation. The substantial factor and sole
cause for interference was their own office.

23. Mr. Saleem claims that this intentional fraud,
mistepresentation and misconduct, continued into the federal habeas
proceedings because he had not yet obtained correct answer that why
the Writ was filed with false information?; Why false information
was given to Mr. Warner; Who actually interfere and stop his
deportation? Further, Commonwealth's answers were either deceptive
or failed to directly answer Mr. Saleem's allegations in his habeas
petition. Mr. Saleem has raised the issued in his habeas petition
but ecespondents has committed fraud on this Honorable Court by
concealing the facts in the matter, which were also overlooked by
this Honorable Court.
24. INTENTIONAL FRAUD, MISREPRESENTATION OR MISCONDUCE
AT THE HABEAS RELIEF PROCEDINGS

As avers in the previous paragraphs 13 through 23, and
explained therein, the majority of Mr. Saleem's fraud allegations,
which he combines with arguments regarding the misrepresentation
and misconduct of the opposing party or counsel in this case,
relate to frauds perpetrated on this Habeas Court. Such claims did
not seek to challenge the underlying criminal proceedings but on
this Honorable Court's decision denying federal habeas relief.

In this regard, the motion to reopen, is properly constructed
under Rule 60 and not as a second or successive habeas petition.
The Rule 60 motion "does challenge the procedure the circumstances
surrounding the disposition of Mr. Saleem's original federal habeas
petition - and not, challanges the circumstances underlying
conviction.

Mr. Saleem presents the following issues, in which intentional
fraud, misrepresentation, and misconduct of an opposing party, was
committed and then continued to the federal habeas proceedings;

ISSUE NO. I. The following issue was raise in the federal
habeas petition at page Ne. 2, pp 2.

"On April 13, 2015, Counsel sent Saleem a letter explaining
the terms of a plea deal offered by the District Attorney's
Office. In the letter, he stated that "The District Attorney's
Office would alse agree to include a provision in the
sentencing order that they have no objection to your immediate
deportation.”

ARGUMENT: - Commonwealth's has recklessly disregarded to “No
objection to immediate deportation". Contrary to the agreement of
District Attorney's Office the provision was not included in the
sentencing order. Further despite this issue was raised in federal
habeas corpus, the Commonwealth was deceptive or failed to directly
answer Mr. Saleem allegation. Respondent's Memorandum in Response
to Petitioner's Petition For Writ of Habeas Corpus was silent in
the matter.
Furthermore, Habeas Court has overlooked that if the provision
of "Ne objection to your (Mr. Saleem's) deportation" was included
in the sentencing order or not. This very issue was not addressed
in this Court's Memorandum of December 11, 2019.

ESSUE NO. IE. The following issue was raise in the federal
habeas petition at page No. 2, pp 3

Qe eee in your case on Action Number 2014-565 ... you're
pleading guilty, therefore, to Counts Three and Four which are
the two counts of indecent assault. That's an open plea so you
can receive any sentence up to the maximum sentence which the
law permits. The Commonwealth has no objection to immediate
deportation in your particular circumstances?

ARGUMENT : - Again, the Commonwealth did not comment to this
clear and obvious issue of "The Commonwealth has no objection to
immediate deportation in your particular circumstances?" District
Attorney's Office was deceptive and has failed to directly answer
Mr. Saleem allegation. Respondent's Memorandum in Response to
Petitioner's Petition For Writ of Habeas Corpus, is silent and
there is no answer to this regards.

Although, Honorable Habeas opinicned in Court's Memorandum
dated December 11, 2019, at page 2, pp 2 as follows;

".e. The PCRA court held a hearing and ultimately denied the
PCRA petition, finding that immediate deportation was not a
part of the plea agreement. (Dec. 13-19; Doc. 13-23). Rather,
as part of the plea agreement, the District Attorney's Office
agreed that it would have no objection to deportation and
would not take any action to prevent deportation. (Doc. 13-
19, p. 42; Dec. 13-23, p. 10)"

Yet, Habeas Court has overlooked the "Writ of Habeas Corpus Ad
Prosequendum" which was filed on June 10, 2015. As notified in
paragraphs 13 through 23, this writ was filed in bad faith, and was
solely reason to stop Mr. Saleem's deportation. Action or inactions
of the Commonwealth in regards to this Writ, constitute direct

violation to the agreement “Commonwealth has no objection to Mr.
Saleem's immediate deportation". District Attorney's Office abuse
discretion and did not care for noble duty when, purposely hinder
the facts of the Writ of Habeas Corpus Ad Prosequendum from this
Honorable Habeas Courts, 1-@.;

i. There was no schedule Court appearance on June 16, 2015,
at 8:30 A.M., contrary to the elements of this Writ. Actually,
there was no hearing of any kind was held at all, on of around June
16, 2015.

ii. There were no pending charges of any kind, contrary to
this Writ.

. fii.e At the conclusion of this Writ, Mr. Saleem was not set
back to ICE custody, contrary to this Writ. |

iv. Finally, why this Writ was filed, if there was no
scheduled Court hearing and why Mr. Saleem was transferred to DOC.
(See Exhibit A)

ISSUE NO. Til. The following issue was raise in the federal
habeas petition at page No. 5-6. And was supported with Exhibit B,
in the habeas petition.

On June 10, 2015, Saleem was sent a letter by his attorney,
Warner, which stated that: "The District Attorney's Office was
indicated me that [the victim] apparently contacted her
Congressman and ICE is reconsidering your deportation status."

ARGUMENT : - Commonwealth, specifically District Attorney's
Office was deceptive or failed to directly answer that why they
call Me. Saleem's trial attorney Mr. Warner, that a Congressman is
involved and ICE is reconsidering the deportaticn. Yet facts are
otherwise, it was not any congressman or ICE, it was Commonwealth
itself who file the Writ of Habeas Corpus Ad Prosequendum on the
same day. (See Exhibit "A" and Exhibit "c")

District Attorney's Office was aware of that Writ has been
initiated by their own office. Yet they involve trial attorney Mr.
Warner to cover-up the wrong doings. The above said Writ and the
letter From trial attorney, was intentional fraud,
misrepresentation and delibrate misconduct by the both District
Attorney's Office and the Attorney Warner. It could not be a c¢e-
imcident that both the letter and the Writ was generated same day.
And top of that information in both the Writ and the letter was
false.

Further, Commonwealth has recklessly disregarded, hinder the
facts of the Writ of Habeas Corpus Ad Prosequendum and the facts
described in the letter of Mr. Warner, from this Habeas Court.
Commonwealth again specifically District Attorney's Office, was
deceitful, abuse disccetion by moving goal post or by hindering the
facts of the Writ and the information provided to Mr. Warner. These
outrageous actions or inactions of the Commonwealth constitute
intentional fraud or deliberate misconduct to the Habeas Courts.

ISSUE NO. IV. The following issue was raise in the federal
habeas petition at page no. / to &.

“.,. Finally, the prusecuter claims that immediate deportation
was not a condition ci the plea agreement. Id. at 22-23. She
was equivocal on whether, or to what degree, immediate
deportation was part of the plea agreement. Id at 24. However,
the written plea agreement states that the “Commonwealth has
no objection to immediate deportation.” Exhibit ©, p. 6."

ARGUMENT:- By filing a Writ of Habeas Cerpus Ad Prosequendum,
with false information, District Attorney's Office / Commonwealth
has violated the terms of the plea agreement. District Attorney's
Office was deceptive and hinder the answer te this clear and
obvious issue form the Habeas Courts. Throughout federal habeas
proceeding, District Attorney's Office use all the tacks te hide
the facts and never explain that why the Writ of Jume 10, 2015 was
filed, yet there was no schedule Court appearance on June 16, 2015.
Me. Saleem claims that District Attorney's Office has aot admit to
the false information in tne Writ to this Habeas Courts.

Honorable Habeas Court has overlooked that Commonwealth has
interfered with Mr. Saleem’'s deportation by filing a false Ad
Prosequendum.

Mr. Saleem was to be deported in June of 2015. More than six
(6) years delay in immediate deportation, due to the false Writ,
has Mr. Saleem is prejudice. If the false Writ of habeas Gorpus Ad

Prosequendum was not filed, Mr. Saleem would have been deported to
his nome county.
25. CAUSE AND PREJUDICE
AND/OR MISCARRIAGE OF JUSTICE

Mr. Saleem has established the cause of the action in the
previous paragraphs 13 through 24. Enforcing a waiver would work a
miscarriage of justice. Circumstance briefly explained including
the Writ of Habeas Corpus Ad Prosequendum file with false
information, then another false information provided to the trial
attorney, which can be found in attorney Warner's letter, false
information was provided to Mr. Saleem's wife and then finally at
the time of PCRA hearing District Attorney's Office had chance to
correct the false information, were so unfair that miscarriage of
justice cccurred which no civilized seciety can tolerate. |

In the plea agreement, Commonwealth agreed with "Ne objection
to immediate deportation" yet object and interfere in to the one
clause of the plea agreement. Then sent for confinement instead
sending back to ICE fer immediate deportation, constitute a
complete miscarriage of justice.

Fundamental defect at the implementation of plea agreement
causing a complete miscarriage of justice. Commonwealth's actions
were inconsistent with the ordinary demand of fair procedure, when
a Weit was filed, and then signed by Judge Tylwalk, verified by
clerk of court Barbra Smith, Distirct Attorney's Office provide
false information to the trial attorney, Mr. Saleem's wife and at
PGRA hearing. Lf the Writ was not filed or Mr. has sent back te ICE
custody Mr. Saleem would be deported, Mr. Saleem was prejudice due
to these action. Further, all the Commonwealth officials fails to
verify and make correction where needed, constitute miscarriage of
justice.

Guaranteed "NO objection to immediate deportation" was Mr.
Saleem's fundamental constitutional right, violation of these
constitutional rights, and the courts did not consider the claims
prejudice Mr. Saleem, since he would be in Pakistan from Last six
(6) years insted send him to jail. Fundamental miscarriage of
justice would result from its dismissal.
The Writ of Habeas Corpus with the false information,
undermines the conclusion that Mc. Saleem is going to be deported
in June of 2105. First the Writ was filed with a false information
and then Mr. Saleem was not sent back to ICE custody. Lebanon
County's actions were inconsistent with plea agreement made by the
Lebanon County and also due process of law. There was Lebanon
Gounty who viclate its own agreement. Then inform attorney Warner
that it was a congressman and ICE is reconsidering Mr. Saleemn's
deportation is a professional misconduct. These action are
sufficient to violation of due process and negate the honesty. _

Specifically, when Mr. Saleem wrote a letters to Honorable
John C. Tylwalk (who sign the Weit), filed and docket on August 20,
2019. (See Exhibit "L"). Mr. Saleem wrote a second Letter to
sentencing judge Bradford H. Charles, which was filed and docketed
on August 20, 2019. (See Exhibit "M"). Despite all the efforts made
by Mz. Saleem, yet no answer was given to his concerns. Mr. Saleem
hever was explained that who was responsible for the interference
with any facts and evidence. In recollecting the Writ, the only
indication of involvement is Lebanon Gounty. Commonwealth alone is
responsible for that omission, further undermining their attempt to
paint that it was federal government.

Lebanon County is hiding the full truth about why the Writ was
filed. It is inconclusive that it is Lebanon Gounty who interfere
in the deportation process. Additionally it appear to contemplate
the possibility of a congressman's involvement in determining that
trial counsel's deficient performance prejudice Mr. Saleem.
Superior Court also disregards the involvement of Lebanon Gounty
the Writ, without finding the facts and evidences. These
intentional actions demonstrate extreme misconduct is an
extraordinary circumstances.
26.. Rule 60 (B)(4) - The Judgement is Void

Mer. Saleem seeks relief from a final judgement, and requests
reopening of his case, under set of circumstances including lack
jurisdiction due to a false Writ of Habeas Corpus Ad Prosequendum
(a weitten request for termporary custody), filed on June 10, 2015.
This Writ was filed knowingly and purposely, in a bad faith that
there is alleged scheduled court appearance on June 16, 2015.

(See Exhibit "A").

Writ of Habeas Corpus Ad Prosequendum constituting
“weitten cequest for temporary custody" within the meaning of
Agreement;
United States V. Mauro, 436 U.S. 340 98 S. Ce. 1834, 56 L. Ed. 2d
329 (1978).
The sovereign that the first arrests the individual has primary
custody over individual until custody is relinquished.

   

(See Weeks v. Fleming, 301 F.3d 1175, 1180 (10th Cir 2002)
The second sovereign - in this case, Lebanon County - was
therefore merely “borrowing” Mr. Saleem from the federal

authorities (ICE), on a faulty Writ, for the solely purpose of
alleged scheduled court appearance. It is Mr. Saleem's contends
that his due process rights has been violated when he was borrowed

from ICE custody by filing a false document (Writ). Such filing is
voidable since, no such hearing was held on June 16, 2015 at 8:30
or ever at all.

Me. Saleem was not returned to custody of federal
government or ICE instead was entered into custody of DOC. Mr.
Saleem has to return to ICE custody subsequently after, the alleged
hearing of June 16, 2015, as directed in the Writ of Habeas Corpus
Ad Prosequendum “at the conclusion of the said hearing, the seid
MOHAMMAD SOHAIL SALEEM is to be returned to the custody of the
Sheriff cf Lebanon County, or his designated representative, to be
returned to your (ICE) custody.

(See Exhibit "A")
27. Mr. Saleem stays on bail from Lebanon County, even after
he was arrested by the ICE, on March 02, 2015. Primary jurisdiction
was also with the ICE. Because the federal government (ICE)
retained primary jurisdiction, Lebanen County Court did not have
authority to place Mr. Saleem into state custody for the purpose of
commencing his sentence. The Court lacked authority/jurisdiction to
order the commencement of Mr. Saleem's sentence.

Me. Saleem asserts that thie Writ of Habeas Corpus Ad
Prosequendum, was filed with false information. Further, Mr. Saleem
was not sent back to ICE custody after alleged hearing for June 16,
2015, violated his due process rights because;

i. Lebanon County Court lulled Mr. Saleem into a alleged
scheduled court appearance, yet no such appearance was scheduled.

ii. Lebanon County Court was fundamentally unfair by not
sending Mr. Saleem back to ICE custody, which rendered to violate
constitutional due process rights.

28. Mr. Saleem was to be deported in the first half of June
2015, pursuant Immigration Judge Honorable Walter A. Durling's
order of May 18, 2015. (See Exhibit "F")

Any and/or all actions from the Lebanon Court, including
alleged court appearance, did result in the denial of Mr. Saleem's
due process rights. The Sheriff of Lebanon County, or his
designated representative did not properly returned Mr. Saleem to
ICE custody and Mr. Saleem receive constitutionally deficient due
process. Lebanon County Court proceedings was fundamentally unfair,
when it was bound by agreement and obtained Mr. Saleem's custody by
the mean of temporary (merely loan). Custody was taken by the means
of Ad Prosequendum, which includes that upon conclusion of the
(Lebanon County) proceedings, Mr. Saleem was toe be returned to the
sending authority (ICE).

29. Me. Saleem contends that he was in ICE custody and
primary jurisdiction was also with the ICE. Lebanon County acted in
the manner of inconsistent with due process of law and files a
faulty Writ of Habeas Corpus Ad Prosequendum (a written request for
temporary borrowing) based upon false information. Jurisdiction was
taken over by a false information, which violate his due process
vights.

The Fifth Amendment to the United States Constitution
guarantees that not to deprive any person of life, liberty or
property without due process of law. In this matter Mr. Saleem was
brought into Lebanon County without due process of law, when a
faulty Writ of Habeas Corpus Ad Prosequendum was filed. Judgement
should be set aside under Rule 60(b)(4) because it is void. By
filing a false information in the Writ, just to bring back Mr.
Saleem to Lebanon County, not for the purpose of any hearing or
court appearance, deprive him of due process of law or otherwise
render the quit Writ was void.

30. Mc. Saleem base his claim primarily on the number of
contentions concerning the Writ, the manner of the Writ was filed.
Lebanon County;

a. acquired jurisdiction over Mr. Saleem by providing false
information;

De Mc. Saleem was on borrowed for a certain purpose (alleged
scheduled court hearing on June 16, 2015), rest of the actions are
without due process of law; and

c. Lebanon County used an improper source of jurisdiction was
transferred to DOC rather than back to ICE custody.

d. Lebanon County could have simply return Mr. Saleem to ICE
custody, when they find that there is ne hearing on the June 16,
2015.

a. Lt was right of Mr. Saleem to inform him why he was pulled
from ICE custody, and why was not returned to ICE.

f. Another different, yet still false information was
provided to attorney Warner that a congressman or ICE is
reconsidering Mc. Saleem's deportation process. (See Exhibit "c")
regnmcn ee

31. This Honorable Gourt must examined that;
i. Whether these contentions, go beyond and outside of the
jurisdiction - power of Lebanon County;

Li. If there is any statue clearly grants Lebanon County
couct jurisdiction to entertain Mr. Saleem's transfer to DOC;

iii. Whether the judgement in such case would bind over Mr.
Saleem, since Lebanon County do not have jurisdiction;

iv. Whethec Lebanon County has statutory authority to acquire
jurisdiction on a intentional false claims and then use improper
source of Writ to transfer to DOC;

Vo This CGourt must examined that whether this matter is
inconsistent with due process of the law of 5th Amendment or Mr.
Saleem was denied his due process right because of this Writ;

vie If any and/or all tue proceedings after filing the false
Weit on June 10, 2015 and or after the alleged court appearance on
June 16, 2015, should consider null and void;

vii. Whether there is any other obstacle, hurdle, or reason,
other than the Writ of Jume 10, 2015, which interfere and then stop
Mr. Saleem's deportation;

viii. Whether District Attorney's Office was really correct
or cover-up their wrong doings, when it was indicated to Attorney
Wacner, that there was any congressman involved and ICE
reconsidered Mr. Saleem's deportation;

ix. Whether Honorable Bradford H. Charles is correct, when
opinion that, “I don’t know why the federal government choose not

to deport him (Mr. Saleem);

xe Finally, who exactly interfere and stop the deportation.
32. Rule 60 (B)(6)
Extraordinary Circumstances Permitting Relief From The Ceurt’s
Previous Denial cf Habeas Relief

PROCEDURAL DEFAULT:- In Martinez v. Ryan, 566 U.S. 1, 152
S.Ct. 1309, 182 L. Ed. 2d 272 (2012) the Supreme Court of the
United States held that error by post-conviction counsel can
constitute cause to overcome the procedural default of substantial
ineffective assistance of trial counsel claims. Me. Saleem here,
moved fer rcelief pursuant to Federal Rule of Civil Procedure
60(b)(6) on the heels of Martinez.

Me. Saleem argues that Martinez permitted the district court
to cousider (2018 U.S. Dist. LEXIS 2) the merits of ineffective
assistant of trial counsel of trial counsel claims the court
previous deemed procedurally defaulted during the court's initial
consideration of his section 2254 habeas corpus petition.

With the combination of Martinez and additional factors, not
consider by the. district court, Mr. Saleem should entitled to
60(b)(6). Mr. Saleem has diligently pursued his defaulted
‘ineffective assistance of trial counsel claims, and those claims

4

are tieritoricue and substantial, as required by Martinez.

32. Beceuse Mr. Saleem's motion does not attempt to challenge
the Court's resolution of the previous habeas cn the merit, include
a new claim for celief, or directly challenge his conviction er
sentence, it is not considered a second of successive habeas
petition. Rather, Mr. Saleem’s 60 (b) motion seeks to renew his
initiel petition by challenging the integrity of the habeas
proceedings. Thus, it can be reviewed on the merit.

34. FACTUAL BASIS OF THE PLEA AGREEMENT

Me. Saleem claims that at the guilty plea heaving, the trial
court Failed to meet the minimum requirements for the guilty plea
colloquy. Trial court failed to ensure that the “fectual basis" for
the plea was provided and this omission is clearly absent. (N.T.
April 21, 2015, at 1-6)
al counsel's failure to assure that this mandatory
requivement was carried out denied Mr. Saleem, his due process

me

cighte u under the Fourteenth Amendment and Sixth Amendment right to
effective counsel. During the the initial-collateral review, PCRA
counsel failed to evaise this claim, which is now procedural
default. See Martinez v. Ryan, 566 U.S. 1, 6-18 (2012).
Specifically, the Martinez Court held that;

[Al procedural default will not bar a federal habeas court
from nearing a substantial claim cf ineffective assistance at
trial if, in the [state] initial-review collateral proceeding,
there was no counsel or counsel in that proceeding was
ineffective. Martinez, 566 U.S. at 17.

35. Seme of the deficiencies might have been explained away,
if the trial court established that the totality cf the
ircumstances show Mr. Saleem did fully understand the nature of

oe

i
the charses and the “factual basis" te his plea. However, the

collecuy on its face fails to pass muster in two significant

i. There never wes an explanation of tne elements of the
crimes, either in the ozal ae ex the written guilty plea

eolleauy: thera in no indication that Mr. Salesm understood the
natuce of the charges.
2» Neither the Court ner tne Commonwealth adducea a

clent “factual basis" underlying the charges on which the plea

futo

s£¢
was based. Rather then indicats what evidence or witness would be
produced to establish the offenses, the Cotmonwealth Court merely
issued a bald statement that "And in your case on Actiog number
2014-565 Counts One, Two, Five, and Six will be dismissed. You're
pleading guilty, therefore to Counts Taree and Four which are the
two Counts of indecent assault."

36. Unfortunately, trceial judge actempts to short-cut the
precess and, in doing so, fails te satisfy even the minimum
standards for.a guilty ples collsquy. In this case colloquy
comprises only three (3) pages of aotes of tastimony, and probably
took less than five minutes to conduct.
a. Failure to explain the elements of the crimes

37. Trail attorney Mr. Warner, ask Mr. Saleem to sign the
written colloquy without explaining the colloquy questions and
explaining any other rights, including right to trial by jury. Just
signing a written plea colloquy in not enough to meet
constitutional and legal safeguard. Pennsylvania Rule of Criminal
Procedure 590 requires the court to conduct an “on-the-rcecord” plea
colloquy to ensure that a defendant's plea is knowingly and
voluntarily tendered. “The guilty plea colloquy must affirmatively
demonstrate that the defendant understocd what the plea connoted
and its consequences."
Commonwealth v. Lewis, 708 A.2d 497, 501 (Pa. Super. 1998)
(citation omitted). This determination is to be made by examining
the totality of the circumstances surrounding the entry of the
plea. |

38. At a minimum, the plea colloquy must inquire into the
following six areas:

(1)the nature of the charges;

(2)the factual basis of the plea

(3)the right to trial by jury;

(4)the presumption of innocence

(5)the permissible range of sentences; and

(6)the judge’s authority to depart from any recommended
sentence.

Gommonwealth v. Muhammad, 2002 PA Super 55, 794 A.2d 378, 383
(Pa. Super. 2002) (citation omitted); Comment to Pa. R. Grim. P.
290. The law has long emphasized the necessity of an on-the-record
demonstration that the defendant understood the elements of the
crime, as well as conditions of the plea.

39. In this case, nowhere in the record has been such
showing. There is absolutely nothing in the oral colloquy, or
anywhere else, that explains the elements of either charge of Count
three or Count four and any explanation that Mr. Saleem had a right
to trial by jury. While the trial judge stated that Mr. Saleem
pleading guilty to Count three and Count four, he never explained
what elements of those ("Counts") were and Mr. Saleem has right to
trial by jury.

46. The written colloquy likewise silent regarding the
elements of the crime. It merely lists the crimes. Mr. Saleem
certainly right to know that to make out the crime of Count three
and Count four. The situation in this respect is afflicted with a
great constitutional and legal shortcomings. The record is devoid
of any showing that Mr. Saleem understood the elements of the crime
oc that anyone explained them to him. |

In Gommonwealth v. Willis, 471 Pa. 50, 369 A.2d 1189 (Pa.
1977), the Pennsylvania Supreme Court unequivecally held, "failure
to satisfy any of six minimum requirement will result in reversal".
See also Commonwealth v. Flanagan,854 A.2d 489 (Pa. 2004) (failure
to satisfy one of the six, requirements, viewed in totality of
circumstances which revealed a second error in the plea process,
rendered guilty plea involuntary and unknowingly.)

Be Failure to state a factual basis for the plea
41. Our Supreme Court, in Commonweaith v. Hines, 496 Pa. 555,
437 A.2d 1180 (Pa. 1981), stated;

"Because a guilty plea is not only an admission of conduct but
also is an admission of all the elements of a formal criminal
charges, and constitute the waiver of constitutionaily-
guaranteed rights, the voluntariness of guilty plea must be
affirmatively established."

In order to satisfy the constitutional requirement that a
valid guilty plea must stand as an "intelligent admission of guilt"
the Law of this Commonwealth has Long required that before a judge
may properly accept a plea of guilty, a colloquy with the defendant
must demonstrate that there is a factual basis for the plea and
defendant understands the nature and elements of the offense
charged. 437 A.2d at 1182.
42. The circumstances in Commonwealth v. Belleman, 300 Pa.
Super. 209, 446 A.2d 304 (Pa. Supec. 1982), was that the defendant
plead guilty to the charges of escape and indecent assault. The
following factual basis was added during the colloquy;

“After being granted permission by Stecling Clements, a prison
guard, to go to bathroom at Seventh and Lehman Streets while
you were on work detail with the Lebanon County Prison, that
you failed to return and that you left, you can from Mr.
Clements and did not come back to prisen? 446 A.2d at 306."

The Belleman Court expressed dissatisfaction with the above
factual basis, and delving deeper into the record, observed that
the record was completely davoid of any description of the elements
of the crime of escape. Id. at 307. The Court determined that these
deficiencies produced an invalid plea, and accordingly reverse and
remanded for trial. Id. at 308.

43. In the instant case, acts of emissions of the trial court
are much more aggressive and far greater than Belleman. Mr. Saleem
was not informed of the elements of either offenses, and no factual
basis even exits at all, again, far more superficial than that in
Belleman. A fortiori, the deficiencies in instant case warrant new
trial. The instant case contains an additional, material error -
“ic@s,

a. Both written and vocal colloquies are completely silent
and not have even single line that describe anything about nature
or element of the crime.

bp. Trial Court play another short-cut, when Mr. Saleem and
other defendants for different charges took a joint plea.

c. Complete absence of statements explaining the elements of
either charge.

d. On written plea Mc. Saleem answer to the question “Are you
United States citizen? “Yes”. Mc. Saleem is not a United States
citizen. Both the trial attorney and the trial court was unable to
explain this issue. (See page 5 of 6 at pp 30)

4h. However, it could be fairly argued that the errors
plaguing the instant case are even greater that those in Flanagan.
In Flanagan, the compounding error was that the accused was
misinformed on one of the many relevant principles of law; whereas
here, the accused (Mr. Saleem) was not informed as to any of them,
for either offense. Thus, the errors surrounding Mr. Saleem's
guilty plea are certainly tantamount to those in Flanagan, upon
which our Supreme Court granted relief. The record, comprised of
both the written and oral guilty plea colloquies, is totally silent
on what evidence the Commonwealth had with which it could prove the
charges. This is a normal way to established a factual basis for a
guilty plea.

45, In Commonwealth v. Morrison, 878 A.Zd i602, Honorable
Judge Klein epinioned;

Ordinarily, the response to question such as the one posed by
the trial judge in this case, “Do you want to summarize the
facts?" includes the facts that would be introduced into
evidence. One could expect the detective to say something
like, “Harry Smith, the clerk in Highway Oil, 441 East Main
Street, Mountville, PA, would testify that on September 26,
200L, three men came into the store. He would testified that
Morrison put a gun to his head and demanded the money from the
register, and he gave him $99. He called the police as soon as
the three men left, and just a few minutes later, was
approached by a officer who took him to a Location one block
away where he identify Morrisen and the other two men as those
wne robbed him. Officer Jones would testify that, he receives
a radic call of a robbery at the gas station, and by
coincidence, he was at the same bleck when he saw Morrison and
two other men running from the store. He caught and detained
them. The clerk came to the scene from the store only a block
away, and positively identified Morrison as the man with gun."
This is the recitation of admissible testimony that
astablishes a factual basis for the plea. Merely reciting what
happened, much less in the most generic terms. is not enough.
Lf someone is going to waive his constitutional protections
and give up the right to trial, he must de so intelligently,
and to de so, he should know whether the Commonwealth has
enough evidence to prove its case. On its face, the cecord in
this case is devoid of any such information"

46. In this matter, Mr. Saleem was never explained, what he
have charged with; what he have done; what evidence Commonwealth
like to introduce; Is there any witness.

Therefore, this guilty plea violate Mr. Saleem's state and
federal constitutional rights. Trial court was non-compliance with the six,
straightforward and relatively modest requirement that set the baseline for a
valid guilty plea collocuy.

    

s e and Preje =

47. A showing of causa deands that a petitioner establish that ‘some
objective factor external to the defense impeded counsel's efforts to comply
with the State's procedural rule’ Colezan, 501 U.S. at 573. Once cause is
proven, a petitioner's actual and substantial disadvantage, infecting his entire
trial with error of constitutional dimensions.” Murray v. Carrier, 477 U.S. 478,
494 (1986). | |

Mc. Saleem has already demonstrate in paragraphs 32 through 46, that the
Claim has merit and becomes substantial for the purpose of Martinez.

 

48. Due process required that a guilty plea be voluntary, knowing, and
intelligent. Boykin veAlabama, 395 U.S. 238, 243 (1969). In this matter, Mr.
Saleen plead guilty to crimes in absence an any showing that he has had
explained and he understands all of his constitutional rights and protections,
including the privilege against compulsory self-incrimination guaranteed by the
Fifth Amendment, the right to trial by jury, and the tight to confront one’s
accusers. In Boykin the United States Supreme Court ewphasized the importance of
judge's duty im ensuring that criminal defendant have full understanding of what
the plea cammotes and its consequences by “canvassing the matter on’ the record.
Boykin, 395 U.S. at 243-44.

      

49 In this matter, instead “canvassing the mattec", the judge rely upon
“summarizing the matter" ox “short-cut-method" and offer a very generic
colloquy, together with other defendant from a totally separate criminal action
as a "joint plea”. :

Further trial judge fail to ensure that if Mc. Salean wderstand the
nature of charges against him and the constitutional protections that he is
waiving. Here, there is no criminal information was provided at all, charges was
listed mecely as Count three and Comt four, without providing critical
infortation and the facts ebout the incident. Written guilty plea colloquies,
missing altogether the nature of the charges to which he was pleading guilty.
Records shows that there wes no criminal information provide at all to Mr.
Saleem to read. Mr. Saleem was in ICE custody on the time of guilty plea phase,
and never was provided with criminal information.

During the oral plea colloquy, the trial court did not recite or made any
effort to ensure that Mr. Saleem understocd that he was entering a guilty plea
to indecent assault without elements of the crime.

50. Mr. Saleem avers that a failure to review this claim will result in a
fundamental miscarriage of justice. Mr. Saleen avers that, if elements of the
crime and the factual basis exists, he would choose trial by jury and
Commonwealth is unable to prove the elements of crime. Mr. Saleem is “ultimate
prejudice” by not reviewing the evidence against him, totality of evidence, and
the evidence that would have been presented if the counsel has conducted a
through investigation. By no facts of the crime, no elements of the the crime,
no factual basis of the plea, and the acts and omissions of the trial counsel
cores Mc. Saleen to guilty plea instead choose trial by jury.

al. Me. Saleen suffered prejudice because he was unaware of what
evidences, he could have cross examined and challenged. Trial counsel fails to
object to the trial court's failure to conduct a jury waiver colloquy.
Commonwealth v. Mallory, 941 A.2d 686 (Pa. 2008). If Mr. Saleem offer jury
trial, Mr. Saleen would have present his defense, could have challenge
testimony, witnesses and other evidences if available. It was hardship on Mr.
Saisen to defend himself, in the absence of elements of crime and factual basis.

52. Me. Saleem was prejudice and circumstances surrounding the entry of
plea disclose that Mr. Saleem sign plea in absence of any element of crime and
factual basis of plea and without evidence, video evidence, eye witness or any
evidence at all. Further, one clause of plea agreement was “Commonwealth has no
objection to immediate deportation." In this instant matter, Mr. Saleem was
prejudice because later on Commonwealth did interfere, object and then stop his
deportation. This plea agreement was violated when a Writ of Habeas Corpus Ad
Prosequendum'’ was filed in bad faith. Mr. Saleem was bring back from ICE custody
for a ghost hearing in Lebanon County, yet no hearing ever held in this regard.
involvement of Commonwealth and crucial viclations has already been demonstrated
in paragraphs 13 through 23.
33. BRADY VIOLATION
A. PROCEDURAL DEFAULT: -

 

272 (2012), the Supreme Court of the United States held that error
by post-conviction counsel can constitute cause to overcome the
procedural default of substantial ineffective assistance of trial
counsel claims. Mr. Saleem here, moved for relief pursuant te
Federal Rule of Civil Procedure 60(b)(6), on the heels of Martinez.

Mc. Saleem argue that Martinez permitted the district court to
consider (2018 U.S. Dist. LEXIS 2) the merits of ineffective
assistant of trial counsel claims the court previously deemed
proceduraliy defaulted during the court's initial consideration of
his section 2254 habeas cerpus petition.

With the combination of Martinez and the additional factors,
not consider by the district court, Mr. Saleem should entitled to
60(b)(6). Mr. Saleem has diligently pursued his defaulted
ineffective assistance of trial counsel claims, and those claims
are meritorious and substantial, as required by Martinez.

54. Because Mr. Saleem's motion does not attempt te challenge
the Court's resolation of the previous habeas on the merit, include
a new claim for relief, or directly challenge his conviction or
sentence, it is not considered a second or successive habeas
petition. Rather, Saleem's 60 (b) motion seeks to renew his initial
petition by challenging the integrity of the habeas proceeding.
This, it can be review on the merit.

33. Mr. Saleem claims that at the pretrial phase, the trial
attorney failed to meet minimum requirement for the exculpatory
value of Digital Video Recorder ("DVR"), a video taped evidence
contains proof of innocence based upon said evidence creating an
alibi for Mr. Saleem.

Trial counsel's failure to assure that this mandatory
requirement of proof of innocence, was carried out denied Mr.
Saleem, his due process rights under the Fourteenth Amendment and
Sixth Amendment right to effective counsel. During the initial-
collateral review, PCRA counsel failed to raise the claim, which is
now procedural default. See Martinez v. Ryan, 566 U.S. 1, 6-18
(2012). Specifically, the Martinez Court held that;

"(A] procedural default will not bar a federal habeas court

com heating a substantial claims of ineffective assistance at
trail if, in the [state] initial-review collateral proceeding,
there is no counsel or counsel in that proceeding was
inetfective. Martinez, 566 U.S. at if.

56. Mr. Saleem contends that the claim of Brady Violation was
previously presented and procedurally defaulted as Honorable Habeas
Court opined;

"To properly exhaust his state remedies, Saleem was required
to fairly present his Brady claim to the state court, either
on direct appeal or by collateral review. See Castille, 489
U.S. at 349-50; Blasi v. Attorney General of Pa., 30°F. Supp.
2d 481, 487 (M.D. Pa. 1998). The record is clear that Saleem
waived his claim under state law. Therefore, the Brady claim
is procedurally defaulted and will be addresses on upon a
showing of cause and prejudice or a fundamental miscarriage of
justice. See Coleman, 501 U.S. at 750; Sistrunk, 96 F.3d at

57. CAUSE AND PREJUDICE AND
FUNDAMENTAL MEISGARRIAGE OF JUSTICE

  
 

Commonwealth v. Dennis, 17 A.3d 297 (2011), defines that an
alibi as a defense that "place the defendant at the relevant time
in a different place than the scene involved and so removed
therefrom as to render it impossible for him te be the guilty
party." (Id., citing Commonwealth v. Roxbezry, 602, A.2d 826, 827
(1992).

Specifically, Mr. Saleem contends this DVR or video provides
proof of alibi as Mr. Saleem'’s exact whereabouts regarding the
incident(s) in question found as a challenge of Actual Innocence.
The well established definition of “Actual Innocence'
the United States Supreme Court decision in

is found in
524
U.S. 298 (1995), which clearly explained in the Superior Court of
Pennsylvania's decision in Commonwealth v. Conway, 14 A.3d 101
(2011), which opined;

feep

 
“That the newly discovered evidence must make it "more likely
that no reasonable juror would have found his guilty beyond a
ceasonable doubt’ thus this standard requires the reviewing
court to make a probabilistic determination about what reason,
properly instructed jurors would do,' if presented with the
new evidence.”

(Gonway, 14 A.3d at 109) (internal citations omitted)

58. In this instant matter, Mr. Saleem contends that a
Digital Video Recorder ("DVR"), was confiscated by the Lebanon City
Police from his business location on or about March 21, 2014. This
DVR contains a surveillance camera video data, for 15-30 days of
activity, from seven (7) different cameras. This DVR would
exonerate Mr. Saleem from all the allegations. And would shown lack
of Mc. Saleem's presence within the store location submitted in the
alleged victim's testimony showing for rebuttal of the alleged
victim's account of events.

Since this DVR is still in possession of District Attorney's
Office. The Commonwealth committed Brady violation when it failed
to disclose the exculpatory video upon request. Favorable evidence
was not handed over and was refused by the District Attorney's
Office when they send an e-mail to trial attorney, Mr. Warner on or
about December 20, 2014, stating;

“They're (District Attorney's Office) telling me now that they
can't copy the hard drive and I'll have to go watch it at the
DA's office or police department. I'm trying te set up a time
to do that next week...” (See Exhibit "“"c")

29. In Beady, the United States Supreme Court held that;
“suppression by the prosecution of evidence favorable to an accused
upon request violates due process where the evidence is material
either to guilt or to punishment." Brady v. Maryland, 373 U.S. 83,
87 (1963). To establish a Brady violation, a petitioner must
demonstrate;

(1) evidence was suppressed by the state, either willfully
or inadvertently;
(2) the evidence is favorable to accused, either because
it is exculpatory er impeaching; and
(3) that the evidence was material to the outcome of

the case.

60. The materiality standard is satisfied when the evidence
places the "whole case in such a different Light as to undermine
confidence in the verdict." Kyles v. Whitley, 514 U.S. 419, 434-
35, (1995). Further, this standard is satisfied "if there is a
reasonable probability that, had the evidence been disclosed, the
Strickler, 527 U.S. at

result of proceeding would be different.
231-82.

In order for evidence to be material, it is net necessary that
evidence establish by a preponderance that disclosure of the
evidence would have resulted in acquittal. Kyles, 514 U.S. at 434-
35. However, in making determination of materiality, the assessment
of the omitted evidence’s impact must take account of the
cumulative effect of the suppressed evidence standing alone. Id at
436-37.

61. Mr. Saleem contends that commonwealth possessed the DVR
which is an exculpatory video, and failed to turnover under Brady.
As presented in paragraph 58, District Attorney's Office claim that
they were unable to make a copy, which is simply not correct. In
this modern age and time, technologies allow to copy a DVR through
inexpensive means. It is not possible that this DVR can not be
reproduced or copied.

Further, Mr. Saleem has similar DVR in another store location,
which he have made a copy from it and also was filed by Mz.
Saleem's wife, which was docketed on or about April 21, 2016, as
"affidavit of New Video Evidence (DVD)." Mr. Saleem contends that
the DVR could be reproduced or copied without any technical
difficulties. It is simply will of District Attorney's Office, not
to reproduce or make a copy, not any other factor or technical
issue. For this reason, state is suppressing the evidences
willigly.
62. Mr. Saleem contends that this video involves exculpatory
evidence, which show the absence of Mr. Saleem from the video
during the alleged incidents, proving his factual innocence.
However these evidence is favorable to Mr. Saleem and not only
shows Mr. Saleem as actually innocence, it shows factual
incefutable preof of such innocence.

63. Mr. Saleem contends that the vidso evidence is material
to the outcome of the case. This video teams with evidence that
cefutes the evidentiary testimony given by the alleged victim in
the matter. It is Mr. Saleem's position said evidence contains the
video, is the very lack thereof, the video will show that Mr.
Saleem was not present in the areas that were testified to by the
alleged victim. Such lack of Mr. Saleem's presence shows clear and
convincing proof of Mr. Saleem's innocence. The General Assembly
intended that an innocent individual should never be allowed to
serve time for a "[crime] he did not commit.”

64. In the instant matter, Me. Saleem continue to request the
review, and/or release of the video evidence. Such evidence will
show that Mr. Saleem did not break into the bathroom, nor did
follow the alleged victim inte the bathroom. However, through the
extensive requests, the video has never been produced. Counsel of
defense David R. Warner and PCRA counsel Ms. Weisenberger, within a
civil action admitted that "The District Attorney's Office was
unable to provide a copy of the surveillance camera video due to
technical difficulties in recording or burning a copy of the video
file." See Exhibit "Gc"

65. Such “extraordinary circumstances” are outlined by the
fact that the evidence is alleged to be exculpatory. Furthermore,
it is position of Mr. Saleem that existence of DVR is known to him
but the contents was never disclose to him. Which means, Mr. Saleem
install this surveillance camera system with the reason that it
could be retrievable as evidence in this type of situation. It is
also in the knowledge of Mr. Saleem that this digital video
recorder was confiscated by the Lebanon City Police a Commonwealth
agency, also it is in Mr. Saleem's knowledge that this video never
revealed. Mr. Saleem has never viewed the contents of the video,
yet knows from his business location within said video that he is
factually imnocent of the alleged acts. Furthermore, it is position
of Mr. Saleem that he simply plead guilty to the charges with the
agreement of “Commonwealth has no objection to your immediately

ae

deportation." Within the sentencing, Mr. Saleem himself presented

this point, when he stated that;

"Mr. Saleem: The reason I plead, Your Honor , is because they
were going to try to to deport me so I think that was ny best
read se I can plead to twe counts or whatever. Like, I'm going
to be away from my family. This way, if I come back, you can
put whatever you want on ite. So since, I'm not coming back
anyway. I don’t know what to say.”

Exhibit "H" N.T. Sentencing June 3, 2015, 18: 16-22)

o~
Gs
te
(

66. "Society views the conviction of an innocent person as
perhaps most grievous mistake our judicial system can commit."
Satterfield v. D.A. Phila, 872 F.3d 152, 154 (2017).

Me. Saleem’s contention that the evidence presented in
exculpatory in nature requires the prosecution to disclose
information regarding his factual innocence. The fact that video
recording showing Mc. Saleem not being present in the areas
required to commit the criminal acts would prove Mr. Saleem is
factually innecent of the crime make it clearly ‘more like no
reasonable juror would have found guilty »beyond a reasonable
doubt '

67. Consequently, it is the position of Mr. Saleem that the
Digital Video Recorder video should be permitted to be reproduced
and/or viewed by the judicial officer under the premise of the
actual innocence for Mr. Saleem to applicable prove his innocence
ef this crime. It is Mc. Saleem's position and strong believe that
this DVR video evidence will clear or tends to clear from alleged
fault or guilt. Such avidence when revealed by the defendant can be
utilized through the judicial process to over-turn or eliminate the
conviction of an innocent individual.
68. UNDEROATH, FALSE STATEMENTS BY THE ALLEGED VICTIM

In the instant matter, the alleged victim testified at the
preliminary hearing;

"Ae in multiple rooms there on multiple occasions he was <~
just he'd touch my butt or or touch my breasts and try to put
put his hands in my shirt, try to kiss me. I kept moving away
from him, and that day i told him to stop countless times."

(See Exhibit "1", N.T. Preliminary hearing, April 3, 2014, Page
20, Lines 15-19)

Furthermore, alleged victim also stated in ‘hee weitten
statement;

“Wednesday 3/19/14 we were both at the Myerstown Location and
he tried to put his hand in my pants. a said no- please- stop
then it resulted in him saying he wasn't going to pay me. I
said whatever then dont. I left shortly after. He did. ‘and up
paying me but deducted 25 hours of my time saying I still owed
him from January."

(See Exhibit "J", Page 10 of Written Statement, last paragraph)

69. However, the testimony from the preliminary hearing ™
just he'd touch my butt or teuch my breasts and try to put hand in
my shirt, try te kiss" did not add up and clearly contradict with
the other testimony for the same alleged incident, with the written
statement “he tried to put his hand in my pants".

Me. Saleem's argument is, first and far most the testimony for
the same alleged occasion have two totally separate allegation (try
to put hand in my shirt or try to put his hand in my pants). Yet
the both allegations are false and were made in bad faith. Mr.
Saleem is presenting actual facts in the form of 22 still shots for
the alleged incident. These pictures will prove that statement made
at the time of preliminary hearing and the written statement, by
the alleged victim's are simply net true. Facts are that Mr. Saleem
was Leaving home he have is winter coat on, his computer bag is on
his shoulder. Before leaving, he went to back room to put few items
en the shelf. It was actually the alleged victim whe followed Mr.
Saleem into the back room.
(See Exhibit “K", 11 pages contains 22 still shot from the
DVD)

Me. Saleem unable to attached a copy of the actual DVD
(Digital Video Disc), since he is in prison. But the DVD has been
entered by Mc. Saleem's wife on Lebanon County docket number 0565-
2014, alone with a Metion of "AFFIDAVIT OF NEW VIDEO EVIDENCES
(DVD). The Motion and the DVD was entered and docketed on April 21,
2016.

Me. Saleem contends that this Honorable Court must consider
these evidences (pictures and DVD). This DVD and the still shets
would prove that the alleged victim's testimony is false in the
both written statement and testimony at the time of preliminary
hearing.

70. Me. Saleem contends that alleged victim further Lied
under oath when she stated in her written statement that “" ... he
did end up paying me but deducted 25 hours of my time saying I
still owed him from January." See Exhibit "J", last paragraph)

Me. Saleem contends that alleged victim has Lied again and
make a false statement under oath. According to alleged victim's
weitten statement, alleged incident happened on Wednesday 3/19/14,
and the written statement was signed on 3/21/14, which is Friday,
just two days after the alleged incident. Payroll for the work week
was not due on the time of allegations were made and written
statement was made.

This written statement by the alleged victim did not simply
add up, and is another try for false accusations. There is no
reality in these claims. How possibly alleged victim already knows
that what is going to happened in future? Question is how alleged
victim know something on Friday the 3/21/14, when hours of work was
not even reported till “NEXT WEEK"? Technically total number of
hours could be not reported before week is not over yet. Then
accountant will calculate and make payroll in the following week to
be picked-up. Conclusion is there is no way around that any one
could have know on Friday 3/21/14 around 11:30 A.M. for something
is going to happened in the following week.
7i. Mr. Saleem has provided three separate false statement
and rock solid proof of lies, of the alleged victim. Honorable
Gourt must consider the theory of “Lie in one lie in all" here. Now
question is if alleged victim has made false allegation which could
be proven by the picture, DVD, and proof of payroll system, Is
alleged is trustworthy, honest and fair making other allegations?
Answer is simply “NO”.

Keeping in mind previcusly faise allegation, Mr. Saleem could
also prove that allegation made from the another occasion also
‘contradict with the facts and evidences. These allegation are also
cecorded on a Digital Video Recorder, (DVR), which was confiscated
by the Lebanon City Police and was never provided to Mr. Saleem.
This DVR record 24/7 from seven different cameras. In the absence
of this exculpatory video evidence, Mr. Saleem could never prove
his innocence and miscarriage of justice would resulted.

72. Where District Attorney's Office obtained a conviction
against Mr. Saleem, which was based upon the allegation made from a
stoce location. The store location was equipped with seven
surveillance cameras which also record the areas of allegation in
the store. One of the camera was facing towards bathroom door.
Where allegation are made that Mc. Saleem has followed her into the
bath coom twice and also has broke into the bathroom. These alleged
events must be recorded since a camera is facing bathroom door.
District Attorney's Office has failed to disclose exculpatory video
avidence. Further District Attorney's Office has failed te correct
the alleged victim's testimony at preliminary hearing and in the
weitten statement. Mr. Saleem is entitled for new trial because the
proceeding were so unfair that a miscarriage of justice occurred
which no civilized seciety can tolerate.
43. Me. Saleem avers that failure to review the claim of Brady
violation will result in a fundamental miscarriage of justice. If
Commonwealth have release the favorable evidence of surveillance
camera video, he would choose to go to trial by jury. and
Commonwealth is unable to prove the case. Me. Saleem is ‘ultimate
prejudice" in the absence video evidence. There is reasonable
probability that, had the surveillance video evidence been
disclosed, Me. Saleem would have go to trail and the results of the
proceeding would be different.

74. Me. Saleem suffer prejudice in the absence of exculpatory
video, which contains the evidence of innocence. Trial counsel
fails to get a copy of the surveillance camera recording. If Mr.
Saleem offer such evidence, he would have present his defense and
would have exonerate in the alleged crime. It is hardship on Mr.
Saleem to defend himself, in the absence of a copy of surveillance
_camera video.

Me. Saleem was prejudice and circumstance surrounding the
entry of plea disclose that Mr. Saleem sign plea after the failure
to provide him a copy of the exculpatory video evidence.

See Exhibit “c"
75. BIAS
A. PROGEDURAL DEFAULT :-

, 566 U.S. 1, 132 S.Ct. 1309, 182 L. Ed. 24

 

272 (2012), the Supreme Court of the United States held that error
by post-conviction counsel can constitute cause to overcome the
procedural default of substantial ineffective assistance of trial
counsel claims. Mr. Saleem here, moved for relief pursuant to
Federal Rule of Civil Precedure 60(b)(6), on the heels of Martinez.

Me. Saleem argue that Martinez permitted the district court to
consider (2018 U.S. Dist. LEXIS 2) the merits of ineffective
assistant of trial counsel claims the court previously deemed
procedurally defaulted during the court's initial consideration of
his section 2254 habeas corpus petition.

With the combination of Martinez and the additional factors,
not consider by the district court, Mr. Saleem should entitled to
60(b)(6). Mr. Saleem has diligently pursued his defaulted
ineffective assistance of trial counsel claims, and those claims

are meritorious and substantial, as required by Martinez.

76. Because Mr. Seleem’s motion does not attempt to challenge
the Court's resolation of the previcus habeas on the merit, include
a new claim for relief, or directly challenge his conviction or
sentence, it is not considered a second or successive habeas
petition. Rather, Saleem's 60 (b) motion seeks to renew his initial
petition by challenging the integrity of the habeas proceeding.

This, it can be review on the merit.
77. GAUSE AND PREJUDICE
AND/OR MISCARRIAGE OF JUSTICE
Me. Saleem asserts that the the Judge Charles displays and
demonstrated bias against him, because of his nationality and/or
religion. It is widely recognized that justice must satisfy the
appearance of justice. Judge Charles demonstrate bias, based upon
the comments he made that “gave cise to an appearance of
impropriety." Liljeberg v. Health Services Acquisition Corp., 486
U.S. 847, 108 §.Ct. 2194, 2198 (1988). " A fair trial is

a fair
tribunal is a basic requirement of due process. Fairness 0! CoOL

   
 

  

cequires an absence of actual bias in the trial of the Case.
our system of law has always endeavored to prevent even the
probability of unfairness." Offutt v. United States, 348 U.S. it,
14, 75 $.Ct. 11 (1954). . CBee

78. Mr. Saleem contends that Judge Charles acted below the
standards of fairness, when Mr. Saleem had has already signed a
negociated plea agreement with a clause “Commonwealth has no
objection to his immediate depertation.” Instead Judge Charles,
response to the prosecutor's assertion which was according to the
plea agreement, that Mr. Saleem would never be allowed to return to
America, once deported, Judge Chrles demonstrate bias and stated;

“Let me give a hypothetical. Let' say that he's over in
Pakistan, He comes into knowledge about a terrorist. He goes
into the United States Consulate and he says, I'll give up
this terrorist, I'll Let you know where he is, I‘1l let you
know where he's staying, but you are going to have to let me
come back and live with my family in America, Now, then that
happened - if that happened - the federal government is going
to say, hum, we can take out a terrorist who's dangerous to
thousands of people and may commit horrific acts and ali we
have to do is Let this guy come back and live in America with
his wife and children. That's going te be awful tempering.
That's going to be a awful tempting.’

(See N.T. Sentencing Hearing, June 3, 2015, pp 11-12)

79. Me. Saleem contends that anether judge Rebert J. Eby,
grant plea agreement made by prosecution and Mr. Saleem. Judge
Charles violate due process of the plea agreement. Judge Charles's
claims that Mr. Saleem could go to American consulate office and
could have information of a terrorist was base upon lake of
information about Mr. Saleem. Further, the comments reasonably Lead
a person to believe he had preconceived about Mr. Saleem and
Pakistan. These comments revealed more of bias and prejudice about
Me. Saleem, when he was denied his due process right by objecting
his deportation, which was the only reason to sign the plea
agreement. Mr. Saleem has stated on the time of sentence that; “The
Kreason I plead suilty, Your Honor, is because they were going to
try to deport me ..." (See Exhibit “H")

80. Judge Charles went on to explain why he opposed to Mr.
Saleem being deported without serving his sentence, even though
judee Charles was aware of the plea agreement is already granted by
another judge. Mr. Saleem's deportation has already begins, where
his airline ticket has been purchased, U.S. Marshals has already
assigned to escort Mr. Saleem back to Pakistan. Judge Charles has
violate a plea agreement, which was already accepted. Because judge
Charles was actually bias and did not care for fairness of the
basic requirement of due process. Judge Charles didn't stop there,
he further explain why he don't care for Mr. Saleem's plea
agreement specially “Commonwealth's no objection to immediate
deportation." and stated that;

"He's not going to be put in jail in Pakistan. I can’t - I'm
speculating when I say that he might be viewed as a hero
there, but - and that is speculation. But I know that when he
gets off that plane in Islamabad, the American Officials are
going to send him out the gate, take his handcuffs off, and
say, bye-bye. And he's free as a bird, In fact, that I know
and that's not something I am comfortable with."

(N.T. sentencing hearing, June 3, 2015, p.16)

81. Again, this reveals more about Judge Charles's personal
bias about Mr. Saleem, being Muslim and from Pakistan. It was
definitely in the knowledge of judge Charles that plea agreement

has been signed and further Mr. Saleem is going to be deported next
week. Despite the facts of the plea agreement judge Charles

believed to disregard no matter what plea agreement required and
what is responsibility on Commonwealth's side. Judge Charles could
have simply object plea agreement and Mr. Saleem could have go to
trial by jury. Judge Charles only pick one clause of the plea
agreement and show his disagresment saying that “™ that’s not
something I am comfortable with".

82. An “ebjective, reasonable layperson” would question the
propriety of judge Charles's comments and his partiality. In re
Kinsineton Intern Ltd., 368 F. 3d 289, 303 (3d Cir. 2004). The
Judicial Cannen of Pennsylvania precludes judges from manifesting
‘bias or prejudice, through words or conduct, based upon race,
religion, or ethnicity. Whether or not this is evidence of actual
basis, at the least, in this case justice does not satisfy the
appearance of justice. See Offutt v. United States, supra.

Me. Saleem contends that judge Charles has shown prejudice and
‘bias not only in his words but also in his actions. When ne did not
abide by plea agreement. Judge Charlies took ONE clause of the pleas
agreement that was most important to Mr. Saleem and was actually
ONLY reason to sign his plea agresment. Im the absence of this
clause “Commonwealth has ne objection to your immediate
deportation”, the whole plea is empty. Judge Charles's actions were
prejudice and impartial. If judge Charles did not have acted bias,
Mc. Saleem would have been deported in 2015.

83. the Supreme Court has made clear that, when the presiding
judge in not impartial, there is a “structural defect [] in the
constitution. of the trial mechanism" that “deflies| analysis by
‘harmless ertor' standards."
309, 111 S.Ct. 1246 (1991).

But unfortunately, under the circumstance of this case, judge

Acizina v. fulminante, 499 U.S. 279,

Chacles's actions were a structural defect, when he acted bias and
took his own route and did not abide by the plea agreement.

84, Ciecumstance beiefly explained including Judge Charles's
claims of that Me. Saleem's knowledge of terrorist and he will be

viewed as nero in Pakistan, making him to viclate plea agreement
clause of “Commonwealth has no objection te your immediate
deportation". Judge Charles's actions were bias and prejudice and
were so unfair that miscarriace of justice occurred which no
civilized society can tolerate. .

In the plea agreement, Commonwealth agreed with "No objection
to immediate deportation" yet was objected by judge Charles due to
his blas actions. Fundamental defect at the the time of sentencing, -
when judge Gharles acted bias and refuse to implement a clause of
plea agreement causing a complete miscarriage of justice. [Lf the
judge Charlies has not acted bias, Mr. Saleem would be deported,
actions of judge Charles constitute miscarriage of justice.

$5. Guaranteed "NO objection te immediate deportation' was
Me. Saleem's fundamental constitutional right, violation cf these
constitutional rights, and the courts did not consider the claims
prejudice Me. Saleem, since he would be in Pakistan from Last six
(6) years insted send him to jail. Fundamental miscarriase of
justice would result from its dismissal.

The bias actions of judse Charles, undermines the conclusion
that Mr. Saleem is going to be deported in June of 2105. There was
judge Chavles whe's actions were bias, prejudice and partial. These
inconsistent actions violate due vrocess of law and constitute
professional misconduct. These action are sufficient to violetion
of due process and negate the honesty.

superior Court also disregards the actions of judge Charles
which was based upon bias and prejudice, and further intentional
involvement, enforcing a waiver would werk extreme miscarriage of -
justice.
$6. Extraordinary Circumstance and Compelling Reason

For Me. Saleem, nothing could be more extraordinary and
compelling than six (6) years delay in “immediate deportation",
especially after Mr. Saleem took plea when District Attorney's
Office cefuse to make copy of exculpatery video evidences. Then his
immediate deportation was interfered by the Commonwealth by filing
a false Writ. Top of that, Mr. Saleem's trial and the PCRA
attorney's fail to protect Mr. Saleem's basic constitutional
rights.

Me. Saleem fileed many Motions, send requests to every one.
involved , wrote Letters to Judges, Clerk of Court, District
Attorney's Office, and both trial and PCRA attorneys and use any
and all possible resources to get get the relief but no positive
cesults. This very unique and rare situation lead to terminal
suffering and substantially denials lead to this Motion 60 (B)
filings. Mr. Saleem's nationality expose him and make him more
vulnerable and expese to the distinct justice system.

87. Mx. Saleem's minimum was December 2, 2016. As of today
Me. Saleem has spent over 7/5 month, which is over three (3) times
of his minimum. Mr. Saleem sign plea with the agreement of
“Commonwealth has no objection to immediate deportation". Mr.
‘Saleem is married with three (3) children, One of Mr. Saleem's 19
years old son (Yahya), has life long disability and suffering from
sever autism. Yahya still non-verbal and under 24/7 personal care.
Since Mc. Saleem was interfered from deportation Mr. Saleem's son
having more and severe panic attacks and needing Mr. Saleem's help
more than ever. On the time of signing plea agreement Mr. Saleem
consider all the family needs and choose not te go to trial with
the agreement that Commonwealth would not object if he would Like
to deported. Mr. Saleem's wife work six (6) days a week to support
three school going children. This “ebjection™ and then delay in Mr.
Saleem's depertation has shaken Mc. Saleem's family way more than
average family.
88. Finally, none of these reasons alone is extraordinary and
compelling. Taken together, however, they constitute extraordinary
and compelling reason to renew his habeas relief, beyond what is
usual, customary, regular, or common, and reasons “so great that
iccepacable harm or injustice would result if [the relief] is not
[granted]. " |

Me. Saleem' s lengthy incarceration instead Mr. Saleem be
deported trigger further hardship. Intentional delay in deportation
is sufficient and considerable applicable factor to be eligible Eor
granting requested relief.

Me. Saleem elect not to go to trial and choose the plea
“Commonwealth has no objection toe his immediate deportation" » the
point is that Commonwealth still disagreed with his deportation and

Mr. Saleem remains in jail, without any justification.

CONCLUSION

Me. Saleem's plea agreement was include that “Commonwealth has
no objection to immediate deportation”. For this reason and other
elaborated here, this Honorable Court should grant Me. Saleem's
Motion under Rule 60 (B), and vequest for relief, since
extraordinary and compelling reasons have been established. :

Submitted By,

 —
| yi

Mohammad Sohail Saleem, MA-9795
S.G.L., Camp Hill, Box 200
Camp Hill, PA i/001

Date: June 04, 2021
CERTIFICATE OF SERVICE

1, Mohammad Schail Saleem, Pro-Se, herby certify that copies
of the attached Documents, have been served upon the person(s)
Listed below via USPS First Class Mail to :-

Office of the Clerk District Attorney's Office
U.S. District Courts Lebanon County Courthouse
235 North Washington Ave., 400 South Sth Street
SCRANTON, PA 18501 Lebanon PA 17042

Submitted By,

hill!
ie : Date:- June 04, 2021

Mohaittiad Sohail Saleem, MA-9795
S-eG.ol., Camp Hili, Bax 200
Camp Hill, PA 17001

   

VERIFICATION

i, Mohammad Sohail Saleem, Pro-Se, verify that the statements
made in attached Documents, are correct and true, in my best
knowledge, information and belief. I understand that false
statements herein are made subject to the penalties or 18 Pa.
C.S.A. § 4904, relating to unsworn falsification to authorities.

Submitted By,

   
 

Date:- June 04, 2021

Mohaitin:
§.G.I., Camp Hill, Box 200
Camp Hili, PA 1/004
 

 

 

 

 

 

 
